283 F.2d 390
PALOMAR HOLDING COMPANY, a Corporation, Palpar, Inc., a Corporation, and A. J. Harwood, Appellants,v.COUNTY OF SAN MATEO and Keith C. Sorenson, District Attorney of County of San Mateo, Appellees.
No. 16769.
United States Court of Appeals Ninth Circuit.
September 16, 1960.
Rehearing Denied October 18, 1960.

Wagstaffe, Daba & Hulse, Redwood City, Cal., for appellant.
Keith Sorenson, Dist. Atty. of the County of San Mateo, by Howard E. Gawthrop, Deputy Dist. Atty. of the County of San Mateo, Redwood City, Cal., for appellee.
Before MERRILL and KOELSCH, Circuit Judges, and BOWEN, District Judge.
PER CURIAM.


1
Appellants seek action by the federal courts enjoining appellees from prosecuting appellants criminally for violation of an allegedly unconstitutional county ordinance. The ordinance is one regulating real estate subdivisions and providing criminal sanctions against its violation in certain respects. Appellants contend that the ordinance is unconstitutional; that they are therefore entitled to deal in lands free from the ordinance's regulatory provisions; that they are being prevented from doing so by threat of criminal prosecution.


2
The District Court dismissed the suit for failure of the complaint to state grounds for federal injunctive relief, holding that since it appeared that adequate relief could be provided in state court proceedings and the constitutional issue there resolved the federal courts would not intervene.


3
We agree with this ruling. Truax v. Raich, 1915, 239 U.S. 33, 36 S. Ct. 7, 60 L. Ed. 131, upon which appellants rely, is distinguishable. The unusual circumstances there were such that the constitutional issue in all probability would never have reached the state courts and that federal intervention was essential if property rights of appellants were to be safeguarded. We do not find such circumstances present in this case.


4
Affirmed.